DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “metal-based atom” is indefinite. It is unclear if this is an atom that is a metal atom or whether this contains an atom that is different from a metal atom. The term “metal-based” is defined in the Specification as something including “metal” as a main component but it can contain a non-metal component. However, it is unclear how a single atom can have plural components such as a metal and non-metal components. 
Regarding claims 2-11 and 12-28 are rejected by virtue of their dependence on claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-10 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Mills US 20090162709. 
Regarding claim 1, Mills teaches compounds comprising increased binding energy hydrogen species and at least one other atom (Abstract). The reference shows a sample with several different hydride species examined via spectroscopy. These include Cr3H, Fe3H and Ni3H (See Table 32). This reads on the claimed formula where M is a metal such as Cr, Fe or Ni and x=3. The reference teaches that the sample shown in this table is sample #10 which is taken from a wire cathode (Para [0412]). This means that the hydride molecules must be present as aggregates or clusters, otherwise the sample would not exist as a formed shape such as a wire electrode. 
Regarding claims 3, 5 and 6, the reference teaches hydrogen as part of the metal hydrides. This is considered as the amorphous part of the hydride. 
Regarding claim 4, the non-diffusible hydrogen is a property of the material. 


Regarding claim 25, the reference teaches that the sample shown in this table is sample #10 which is taken from a wire cathode (Para [0412]). This is therefore, considered as a composite since Fe, Cr and Ni hydrides are present (See Table 32). 

Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetter et al. "Hydrogen mimicking the properties of coinage metal atoms in Cu and Ag monohydride clusters".
Regarding claims 1 and 2, Vetter provides (Abstract) a study of electronic structure and equilibrium geometries of Cun-1H; where n=2-5. The reference shows spectroscopy of clusters of Cu and Ag hydrides (Pg. 21008, left column, first full para). The reference specifically shows Cu4H (See Table 1 on Pg. 21009 and Fig. 5) and Ag4H (See Table 2 on Pg. 21012 and Fig. 9). 
Regarding claims 3, 5 and 6, the reference teaches hydrogen as part of the metal hydrides. This part where the hydrogen exists is considered as the amorphous part of the hydride. 
Regarding claim 4, the non-diffusible hydrogen is a property of the material. 
Regarding claims 8 and 9, the reference teaches single metal elements such as Cu or Ag. 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petkov et al. “Density functional study of Ni6 clusters”.

Regarding claims 3, 5 and 6, the reference teaches hydrogen as part of the metal hydrides. This part where the hydrogen exists is considered as the amorphous part of the hydride. 
Regarding claim 4, the non-diffusible hydrogen is a property of the material. 
Regarding claim 7, the nickel in the hydride of the Petkov reference is a ferromagnetic component. 
Regarding claims 8 and 9, the reference shows nickel as a single metal main component. 

Claim(s) 1-6, 8, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimoto et al. “Analysis of isotope effect….”. 
Regarding claims 1, 2 and 11,  Ishimoto et al. shows studies regarding clusters of PdnH and PdnD isotopes where n=4, 6 (See Pg. 505, left column, first para). The reference also shows a polyhedron structure where the Pd metal is in the corners and hydrogen is in the middle (See Fig. 1). 
Regarding claims 3, 5 and 6, the reference teaches hydrogen as part of the metal hydrides. This part where the hydrogen exists is considered as the amorphous part of the hydride. 
Regarding claim 4, the non-diffusible hydrogen is a property of the material. 
Regarding claims 8 and 9, the reference shows Pd as a single metal main component. 

Response to Arguments
Applicant’s arguments, see Pg. 3 and 4, filed 11/25/2020, with respect to the 112b and 101 rejections have been fully considered and are persuasive.  The rejections of 101 and 112b have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736